 Fill inCase    14-12069-mdc
        this information                 Doc
                         to identify the case:                         Filed 04/25/19 Entered 04/25/19 19:49:54                             Desc Main
                                                                        Document     Page 1 of 4
B 10 (Supplement 2) (12/11)             (post publication draft)
 Debtor 1               Albert J. Adams
                       __________________________________________________________________


 Debtor 2
                        Meagen F. Adams
                        ________________________________________________________________
 (Spouse, if filing)

                                                 Eastern                    Pennsylvania
 United States Bankruptcy Court for the: ______________________ District of __________
                                                                                                        (State)
 Case number
                        14-12069
                        ___________________________________________




Form 4100R
Response to Notice of Final Cure Payment                                                                                                                    10/15

According to Bankruptcy Rule 3002.1(g), the creditor responds to the trustee’s notice of final cure payment.



 Part 1:         Mortgage Information

                                  U.S. Bank Trust National Association, as Trustee of the Bungalow Series F Trust                   Court claim no. (if known):
 Name of creditor:                ______________________________________
                                                                                                                                    _________________
                                                                                                                                    7-2

                                                                                                                    7 ____
                                                                                                                    ____ 1 ____
                                                                                                                           3 ____
                                                                                                                                7
 Last 4 digits of any number you use to identify the debtor’s account:

 Property address:                1620 Yagle Ave
                                  ________________________________________________
                                  Number     Street

                                  _______________________________________________

                                  Prospect Park                                PA
                                  ________________________________________________
                                                                                               19076
                                  City                        State    ZIP Code



 Part 2:         Prepetition Default Payments

  Check one:

        Creditor agrees that the debtor(s) have paid in full the amount required to cure the prepetition default
        on the creditor’s claim.

        Creditor disagrees that the debtor(s) have paid in full the amount required to cure the prepetition default
        on the creditor’s claim. Creditor asserts that the total prepetition amount remaining unpaid as of the date                                   $ __________
        of this response is:


 Part 3:         Postpetition Mortgage Payment

  Check one:

        Creditor states that the debtor(s) are current with all postpetition payments consistent with § 1322(b)(5) of
        the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.

        The next postpetition payment from the debtor(s) is due on:
                                                                                                             05    01 2019
                                                                                                             ____/_____/______
                                                                                                             MM / DD   / YYYY

        Creditor states that the debtor(s) are not current on all postpetition payments consistent with § 1322(b)(5)
        of the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.
        Creditor asserts that the total amount remaining unpaid as of the date of this response is:
        a. Total postpetition ongoing payments due:                                                                                             (a)   $ __________
        b. Total fees, charges, expenses, escrow, and costs outstanding:                                                                    +   (b)   $ __________

        c. Total. Add lines a and b.                                                                                                            (c)   $ __________
        Creditor asserts that the debtor(s) are contractually
        obligated for the postpetition payment(s) that first became                                          ____/_____/______
        due on:                                                                                              MM / DD / YYYY


Form 4100R                                                               Response to Notice of Final Cure Payment                                          page 1
         Case 14-12069-mdc                         Doc           Filed 04/25/19 Entered 04/25/19 19:49:54                         Desc Main
                                                                  Document     Page 2 of 4

Debtor 1
                 Albert J. Adams
                _______________________________________________________
                                                                                                                  14-12069
                                                                                              Case number (if known) _____________________________________
                First Name      Middle Name               Last Name




 Part 4:       Itemized Payment History


  If the creditor disagrees in Part 2 that the prepetition arrearage has been paid in full or states in Part 3 that the
  debtor(s) are not current with all postpetition payments, including all fees, charges, expenses, escrow, and costs,
  the creditor must attach an itemized payment history disclosing the following amounts from the date of the
  bankruptcy filing through the date of this response:
         all payments received;
         all fees, costs, escrow, and expenses assessed to the mortgage; and
         all amounts the creditor contends remain unpaid.




 Part 5:       Sign Here


  The person completing this response must sign it. The response must be filed as a supplement to the creditor’s
  proof of claim.

  Check the appropriate box::

         I am the creditor.
         I am the creditor’s authorized agent.



 I declare under penalty of perjury that the information provided in this response is true and correct
 to the best of my knowledge, information, and reasonable belief.

 Sign and print your name and your title, if any, and state your address and telephone number if different
 from the notice address listed on the proof of claim to which this response applies.



                    /s/ Jasmine Alves
                   __________________________________________________                         Date
                                                                                                      04 25 2019
                                                                                                      ____/_____/________
                   Signature




 Print
                    Jasmine                                             Alves
                   _________________________________________________________                  Title
                                                                                                      Bankruptcy Asset Manager
                                                                                                      ___________________________________
                   First Name                      Middle Name         Last Name




 Company
                    SN Servicing Corporation
                   _________________________________________________________



 If different from the notice address listed on the proof of claim to which this response applies:



 Address
                    323 5th St
                   _________________________________________________________
                   Number                 Street


                    Eureka
                   ___________________________________________________
                                                                        CA         95501
                   City                                                State       ZIP Code



                     800 603 0836                                                                     BKnotices@snsc.com
 Contact phone     (______) _____– _________                                                  Email ________________________




Form 4100R                                                        Response to Notice of Final Cure Payment                                       page 2
     Case 14-12069-mdc         Doc     Filed 04/25/19 Entered 04/25/19 19:49:54            Desc Main
                                        Document     Page 3 of 4


1     Michelle R. Ghidotti-Gonsalves, Esq. (SBN 27180)
      GHIDOTTI | BERGER
2     1920 Old Tustin Ave.
3     Santa Ana, CA 92705
      Ph: (949) 427-2010
4     Fax: (949) 427-2732
      mghidotti@ghidottiberger.com
5
      Attorney for Creditor
6
      U.S. Bank Trust National Association, as Trustee of Bungalow Series F Trust
7
                           UNITED STATES BANKRUPTCY COURT
8              EASTERN DISTRICT OF PENNSYLVANIA – PHILADELPHIA DIVISION

9
      In Re:                                               )   CASE NO.: 14-12069
10                                                         )
      Albert J Adams and Meagen F Adams,                   )   CHAPTER 13
11                                                         )
12             Debtors.                                    )   CERTIFICATE OF SERVICE
                                                           )
13                                                         )
                                                           )
14
                                                           )
15                                                         )
                                                           )
16                                                         )
                                                           )
17
18
                                       CERTIFICATE OF SERVICE
19
20             I am employed in the County of Orange, State of California. I am over the age of
21
      eighteen and not a party to the within action. My business address is: 1920 Old Tustin
22
      Avenue, Santa Ana, CA 92705.
23
24             I am readily familiar with the business’s practice for collection and processing of

25    correspondence for mailing with the United States Postal Service; such correspondence would
26    be deposited with the United States Postal Service the same day of deposit in the ordinary
27
      course of business.
28
      On April 25, 2019 I served the following documents described as:

                      RESPONSE TO NOTICE OF FINAL CURE PAYMENT
                                                       1
                                        CERTIFICATE OF SERVICE
     Case 14-12069-mdc        Doc     Filed 04/25/19 Entered 04/25/19 19:49:54             Desc Main
                                       Document     Page 4 of 4


1
      on the interested parties in this action by placing a true and correct copy thereof in a sealed
2
3     envelope addressed as follows:

4     (Via United States Mail)
      Debtor                                              Debtor’s Counsel
5     Albert J Adams                                      TIMOTHY P. WALSH
6     1620 Yagle Avenue                                   Walsh Law Office
      Prospect Park, PA 19076                             508 Chester Pike
7                                                         Norwood, PA 19074
      Joint Debtor
8
      Meagen F Adams                                      Trustee
9     1620 Yagle Avenue                                   WILLIAM C. MILLER, Esq.
      Prospect Park, PA 19076                             Chapter 13 Trustee
10                                                        P.O. Box 1229
      U.S. Trustee                                        Philadelphia, PA 19105
11
      United States Trustee
12    Office of the U.S. Trustee
      833 Chestnut Street Suite 500
13    Philadelphia, PA 19107
14
      _xx___(By First Class Mail) At my business address, I placed such envelope for deposit with
15    the United States Postal Service by placing them for collection and mailing on that date
      following ordinary business practices.
16
17    ______Via Electronic Mail pursuant to the requirements of the Local Bankruptcy Rules of the
      Eastern District of California
18
      __xx_(Federal) I declare under penalty of perjury under the laws of the United States of
19    America that the foregoing is true and correct.
20
             Executed on April 25, 2019 at Santa Ana, California
21
      /s/ Lynette Curtin
22    Lynette Curtin
23
24
25
26
27
28




                                                      2
                                       CERTIFICATE OF SERVICE
